UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6325 Dreyfus MidCap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. July 31, 2013 (Unaudited) Common Stocks97.9% Shares Value ($) Automobiles & Components.4% Gentex 314,392 7,098,971 Thor Industries 95,300 5,150,965 Banks5.2% Associated Banc-Corp 370,255 6,272,120 Astoria Financial 186,204 2,271,689 BancorpSouth 185,181 3,638,807 Bank of Hawaii 99,371 5,529,002 Cathay General Bancorp 159,505 3,789,839 City National 102,968 7,159,365 Commerce Bancshares 170,344 7,772,797 Cullen/Frost Bankers 131,795 9,494,512 East West Bancorp 299,287 9,227,018 First Horizon National 502,788 6,199,376 First Niagara Financial Group 780,064 8,338,884 FirstMerit 362,511 8,127,497 Fulton Financial 434,096 5,465,269 Hancock Holding 187,639 6,147,054 International Bancshares 116,987 2,832,255 New York Community Bancorp 968,638 14,694,238 Prosperity Bancshares 102,748 6,064,187 Signature Bank 101,761 a 9,316,220 SVB Financial Group 98,302 a 8,573,900 Synovus Financial 1,871,578 6,232,355 TCF Financial 352,003 5,364,526 Trustmark 141,435 3,814,502 Valley National Bancorp 437,837 4,531,613 Washington Federal 237,539 5,166,473 Webster Financial 197,491 5,379,655 Westamerica Bancorporation 60,898 2,922,495 Capital Goods11.2% Acuity Brands 93,730 8,107,645 AECOM Technology 230,954 a 7,829,341 AGCO 212,930 11,977,313 Alliant Techsystems 71,072 6,616,803 AMETEK 534,681 24,745,037 B/E Aerospace 229,549 a 16,001,861 Carlisle 138,371 9,373,251 CLARCOR 110,285 6,063,469 Crane 107,268 6,532,621 Donaldson 297,325 10,778,031 Esterline Technologies 67,429 a 5,491,418 Exelis 414,102 6,120,428 Fortune Brands Home & Security 360,158 14,878,127 GATX 103,938 4,695,919 General Cable 109,303 3,445,231 Graco 133,850 9,340,053 Granite Construction 75,830 2,293,857 Harsco Hubbell, Cl. B Huntington Ingalls Industries IDEX ITT KBR Kennametal Lennox International Lincoln Electric Holdings MSC Industrial Direct, Cl. A Nordson Oshkosh a Regal-Beloit SPX Terex a Timken Trinity Industries Triumph Group United Rentals a URS Valmont Industries Wabtec Watsco Woodward Commercial & Professional Services2.7% Clean Harbors a Copart a Corporate Executive Board Deluxe FTI Consulting a Herman Miller HNI Manpowergroup Mine Safety Appliances R.R. Donnelley & Sons Rollins The Brink's Company Towers Watson & Co., Cl. A Waste Connections Consumer Durables & Apparel3.8% Carter's Deckers Outdoor a Hanesbrands Jarden a KB Home M.D.C. Holdings Mohawk Industries a NVR a Polaris Industries Tempur Sealy International a Toll Brothers a Tupperware Brands Under Armour, Cl. A a Consumer Services2.6% Apollo Group, Cl. A a Bally Technologies a Bob Evans Farms Brinker International Cheesecake Factory DeVry Domino's Pizza International Speedway, Cl. A Life Time Fitness a Matthews International, Cl. A Panera Bread, Cl. A a Regis Scientific Games, Cl. A a Service Corporation International Sotheby's Strayer Education Wendy's WMS Industries a Diversified Financials3.1% Affiliated Managers Group a Apollo Investment CBOE Holdings Eaton Vance Federated Investors, Cl. B Greenhill & Co. Janus Capital Group MSCI a Raymond James Financial SEI Investments Waddell & Reed Financial, Cl. A Energy5.2% Alpha Natural Resources a Arch Coal Atwood Oceanics a Bill Barrett a CARBO Ceramics Cimarex Energy Dresser-Rand Group a Dril-Quip a Energen Helix Energy Solutions Group a HollyFrontier Oceaneering International Oil States International a Patterson-UTI Energy Rosetta Resources a SM Energy Superior Energy Services a Tidewater Unit a World Fuel Services Food & Staples Retailing.5% Harris Teeter Supermarkets SUPERVALU a United Natural Foods a Food, Beverage & Tobacco2.6% Dean Foods a Flowers Foods Green Mountain Coffee Roasters a Hillshire Brands Ingredion Lancaster Colony Post Holdings a Smithfield Foods a Tootsie Roll Industries Universal WhiteWave Foods, Cl. A Health Care Equipment & Services6.0% Allscripts Healthcare Solutions a Community Health Systems Cooper Health Management Associates, Cl. A a Health Net a Henry Schein a Hill-Rom Holdings HMS Holdings a Hologic a IDEXX Laboratories a LifePoint Hospitals a Masimo MEDNAX a Omnicare Owens & Minor ResMed STERIS Teleflex Thoratec a Universal Health Services, Cl. B VCA Antech a WellCare Health Plans a Household & Personal Products1.0% Church & Dwight Energizer Holdings Insurance4.7% Alleghany a American Financial Group Arthur J. Gallagher & Co. Aspen Insurance Holdings Brown & Brown Everest Re Group Fidelity National Financial, Cl. A First American Financial HCC Insurance Holdings Kemper 118,847 4,153,703 Mercury General 79,746 3,524,773 Old Republic International 525,644 7,595,556 Primerica 102,667 4,213,454 Protective Life 174,311 7,552,896 Reinsurance Group of America 159,249 10,843,264 StanCorp Financial Group 96,677 5,132,582 The Hanover Insurance Group 98,736 5,314,959 W.R. Berkley 245,234 10,390,565 Materials6.7% Albemarle 192,972 11,966,194 AptarGroup 147,149 8,592,030 Ashland 161,223 14,000,605 Cabot 129,635 5,317,628 Carpenter Technology 97,830 5,114,552 Commercial Metals 251,135 3,890,081 Compass Minerals International 73,278 5,539,817 Cytec Industries 92,161 7,179,342 Domtar 73,960 5,140,960 Eagle Materials 102,773 6,935,122 Greif, Cl. A 66,311 3,668,324 Intrepid Potash 116,428 1,487,950 Louisiana-Pacific 301,572 a 4,903,561 Martin Marietta Materials 100,233 9,983,207 Minerals Technologies 79,765 3,669,190 NewMarket 23,734 6,468,939 Olin 176,615 4,309,406 Packaging Corporation of America 216,870 11,665,437 Reliance Steel & Aluminum 167,208 11,738,002 Rock-Tenn, Cl. A 157,741 18,037,683 Royal Gold 142,857 7,384,278 RPM International 291,456 10,270,909 Scotts Miracle-Gro, Cl. A 83,950 4,218,487 Sensient Technologies 108,953 4,795,021 Silgan Holdings 98,691 4,760,854 Sonoco Products 222,508 8,564,333 Steel Dynamics 479,784 7,465,439 Valspar 179,549 12,230,878 Worthington Industries 115,072 4,116,125 Media1.3% AMC Networks, Cl. A 126,380 a 8,626,699 Cinemark Holdings 226,338 6,590,963 DreamWorks Animation SKG, Cl. A 159,280 a 3,943,773 John Wiley & Sons, Cl. A 102,089 4,607,277 Lamar Advertising, Cl. A 120,011 a 5,200,077 Meredith 78,499 3,730,272 New York Times, Cl. A 268,187 a 3,266,518 Scholastic 58,565 1,786,232 Valassis Communications 86,616 2,479,816 Pharmaceuticals, Biotech & Life Sciences3.5% Bio-Rad Laboratories, Cl. A 44,521 a 5,431,117 Charles River Laboratories International 107,672 a 4,903,383 Covance 121,023 a 9,984,397 Endo Health Solutions 246,503 a 9,480,505 Mallinckrodt 128,703 a 5,906,181 Mettler-Toledo International 66,663 a 14,705,858 Salix Pharmaceuticals 114,018 a 8,425,930 Techne 75,419 5,561,397 United Therapeutics 101,517 a 7,597,532 Vertex Pharmaceuticals 485,415 a 38,736,117 Real Estate9.5% Alexander & Baldwin 91,911 4,070,738 Alexandria Real Estate Equities 154,482 b 10,582,017 American Campus Communities 229,796 b 8,826,464 BioMed Realty Trust 404,524 b 8,357,466 BRE Properties 169,697 b 9,004,123 Camden Property Trust 184,487 b 13,013,713 Corporate Office Properties Trust 187,448 b 4,776,175 Corrections Corporation of America 248,280 b 8,205,654 Duke Realty 704,347 b 11,600,595 Equity One 136,939 b 3,168,768 Essex Property Trust 82,981 b 13,384,005 Extra Space Storage 224,599 b 9,444,388 Federal Realty Investment Trust 143,060 b 15,068,510 Highwoods Properties 176,467 b 6,402,223 Home Properties 123,022 b 7,850,034 Hospitality Properties Trust 302,285 b 8,612,100 Jones Lang LaSalle 97,342 8,861,042 Kilroy Realty 163,563 b 8,560,887 Liberty Property Trust 263,613 b 10,072,653 Mack-Cali Realty 181,749 b 4,372,881 National Retail Properties 259,447 b 9,078,050 Omega Healthcare Investors 254,378 b 8,096,852 Potlatch 89,608 b 3,945,440 Rayonier 273,565 b 15,987,139 Realty Income 430,337 b 18,680,929 Regency Centers 198,603 b 10,472,336 Senior Housing Properties Trust 410,326 b 10,319,699 SL Green Realty 200,861 b 18,208,050 Taubman Centers 138,857 b 10,167,110 UDR 551,927 b 13,820,252 Weingarten Realty Investors 243,046 b 7,612,201 Retailing5.2% Aaron's 153,576 4,401,488 Advance Auto Parts 161,851 13,351,089 Aeropostale 173,179 a 2,620,198 American Eagle Outfitters 385,207 7,565,465 ANN 106,629 a 3,613,657 Ascena Retail Group 276,298 a 5,274,529 Barnes & Noble 83,204 a 1,485,191 Big Lots 127,430 a 4,604,046 Cabela's 100,851 a 6,922,413 Chico's FAS 361,646 6,194,996 CST Brands 134,865 a 4,397,948 Dick's Sporting Goods 219,538 11,286,449 Foot Locker 330,717 11,948,805 Guess? 133,565 4,498,469 HSN 81,197 4,876,692 LKQ 653,665 a 17,041,047 Office Depot 630,224 a 2,728,870 Rent-A-Center 128,267 5,129,397 Saks 222,842 a 3,569,929 Signet Jewelers 178,660 13,061,833 Tractor Supply 152,373 18,456,941 Williams-Sonoma 191,271 11,258,211 Semiconductors & Semiconductor Equipment2.1% Atmel 941,773 a 7,440,007 Cree 256,426 a 17,924,177 Cypress Semiconductor 297,536 a 3,799,535 Fairchild Semiconductor International 277,838 a 3,506,316 Integrated Device Technology 311,093 a 2,802,948 International Rectifier 154,553 a 3,726,273 Intersil, Cl. A 279,272 2,851,367 RF Micro Devices 602,934 a 3,129,227 Semtech 146,034 a 4,417,528 Silicon Laboratories 83,720 a 3,270,103 Skyworks Solutions 421,467 a 10,123,637 SunEdison 507,564 a 5,116,245 Software & Services8.9% ACI Worldwide 85,717 a 4,058,700 Acxiom 168,285 a 4,336,704 Advent Software 72,571 2,135,765 Alliance Data Systems 107,992 a 21,358,658 ANSYS 204,388 a 16,318,338 AOL 168,530 a 6,208,645 Broadridge Financial Solutions 269,557 7,800,980 Cadence Design Systems 620,236 a 9,043,041 CommVault Systems 93,490 a 7,893,361 Compuware 471,534 5,347,196 Concur Technologies 100,334 a 8,918,689 Convergys 234,537 4,439,785 CoreLogic 214,531 a 5,985,415 DST Systems 66,789 4,677,234 Equinix 108,213 a 19,408,002 FactSet Research Systems 88,856 9,701,298 Fair Isaac 76,711 3,832,482 Gartner 205,465 a 12,329,955 Global Payments 169,991 7,872,283 Informatica 239,952 a 9,158,968 Jack Henry & Associates 187,776 9,069,581 Lender Processing Services 186,478 6,094,101 ManTech International, Cl. A 51,654 1,525,859 Mentor Graphics 204,029 4,188,715 MICROS Systems 175,211 a 8,538,032 Monster Worldwide 272,431 a 1,558,305 NeuStar, Cl. A 146,588 a 8,220,655 PTC 258,255 a 6,993,545 Rackspace Hosting 242,161 a 10,967,472 Rovi 228,817 a 5,155,247 SolarWinds 132,581 a 4,705,300 Solera Holdings 153,162 8,716,449 Synopsys 336,985 a 12,481,924 TIBCO Software 340,081 a 8,481,620 ValueClick 153,797 a 3,758,799 VeriFone Systems 238,252 a 4,543,466 WEX 84,663 a 7,360,601 Technology Hardware & Equipment4.0% 3D Systems 200,684 a 9,478,305 ADTRAN 130,457 3,447,978 Arrow Electronics 229,854 a 10,492,835 Avnet 302,858 a 11,408,661 Ciena 222,949 a 4,918,255 Diebold 136,915 4,471,644 Ingram Micro, Cl. A 333,473 a 7,613,189 InterDigital 92,570 3,677,806 Itron 88,219 a 3,804,003 Lexmark International, Cl. A 142,096 5,327,179 National Instruments 208,393 5,874,599 NCR 358,806 a 12,917,016 Plantronics 94,034 4,371,641 Polycom 388,756 a 3,716,507 Riverbed Technology 353,690 a 5,531,712 Tech Data 82,252 a 4,222,818 Trimble Navigation 560,232 a 15,989,021 Vishay Intertechnology 287,158 a 4,132,204 Zebra Technologies, Cl. A 113,309 a 5,231,476 Telecommunication Services.5% Telephone & Data Systems 220,078 5,834,268 tw telecom 333,636 a 9,935,680 Transportation2.1% Alaska Air Group 153,303 9,377,544 Con-way 120,787 5,006,621 Genesee & Wyoming, Cl. A 107,168 a 9,608,683 J.B. Hunt Transport Services 199,753 14,967,492 JetBlue Airways 491,542 a 3,214,685 Kirby 124,341 a 10,501,841 Landstar System 102,424 5,537,041 Matson 91,892 2,602,381 UTi Worldwide 226,896 3,743,784 Werner Enterprises 98,933 2,380,328 Utilities5.1% Alliant Energy 243,098 12,876,901 Aqua America 308,796 10,455,833 Atmos Energy 199,331 8,818,403 Black Hills 98,139 5,206,274 Cleco 132,182 6,412,149 Great Plains Energy 338,400 8,185,896 Hawaiian Electric Industries 214,901 5,729,261 IDACORP 111,094 5,862,430 MDU Resources Group 417,016 11,693,129 National Fuel Gas 183,950 11,925,478 NV Energy 517,324 12,224,366 OGE Energy 435,352 16,282,165 PNM Resources 176,765 4,150,442 Questar 385,344 9,194,308 UGI 245,745 10,318,833 Vectren 181,685 6,725,979 Westar Energy 279,070 9,373,961 WGL Holdings 113,041 5,196,495 Total Common Stocks (cost $2,075,777,385) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills: 0.04%, 12/5/13 330,000 c 329,957 0.05%, 9/12/13 2,290,000 c 2,289,940 Total Short-Term Investments (cost $2,619,821) Other Investment2.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $72,281,613) 72,281,613 d Total Investments (cost $2,150,678,819) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Held by or on behalf of a counterparty for open financial futures contracts. d Investment in affiliated money market mutual fund. At July 31, 2013, net unrealized appreciation on investments was $1,027,676,007 of which $1,122,761,227 related to appreciated investment securities and $95,085,220 related to depreciated investment securities. At July 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 11.2 Real Estate 9.5 Software & Services 8.9 Materials 6.7 Health Care Equipment & Services 6.0 Banks 5.2 Energy 5.2 Retailing 5.2 Utilities 5.1 Insurance 4.7 Technology Hardware & Equipment 4.0 Consumer Durables & Apparel 3.8 Pharmaceuticals, Biotech & Life Sciences 3.5 Diversified Financials 3.1 Commercial & Professional Services 2.7 Consumer Services 2.6 Food, Beverage & Tobacco 2.6 Short-Term/Money Market Investments 2.4 Semiconductors & Semiconductor Equipment 2.1 Transportation 2.1 Media 1.3 Household & Personal Products 1.0 Food & Staples Retailing .5 Telecommunication Services .5 Automobiles & Components .4 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2013 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 7/31/2013 ($) Financial Futures Long Standard & Poor's Midcap 400 E-mini 559 68,729,050 September 2013 The following is a summary of the inputs used as of July 31, 2013 in valuing the fund's investments: + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended July 31, 2013 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus MidCap Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 25, 2013 By: /s/ James Windels James Windels Treasurer Date: September 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
